DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Invention I, Claims 1-10, in the reply filed on December 22, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, line 2, “at least one heat pipe connected said base plate and said plurality of heat conducting fins” is confusing.  Should probably be “at least one heat pipe connected to said base plate and said plurality of heat conducting fins.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2003/0006471 to Satoh et al. (hereinafter “Satoh”).
Regarding claim 1, Satoh illustrates in at least figures 1 and 2 with associated text:
A device of a silicon carbide module integrated with a heat sink, comprising: 
a heat sink 108, 109 [0050]; 
a silicon carbide module (see below and [0045]) configured to said heat sink; and 
solder paste 107 arranged between said heat sink and said silicon carbide module such that said heat sink is attached on said silicon carbide module.

    PNG
    media_image1.png
    570
    755
    media_image1.png
    Greyscale

Regarding claims 2 and 3, the examiner had to assume what the product would be by the process claimed.  For example, in claim 2 it was assumed that the product was said heat sink and said silicon carbide module are attached.  The claim that it was “hot pressed through a welding process to weld said silicon carbide module and said heat sink together” was not considered to have full patentable weight.  A “product by process” claim is directed to the product per se, no matter how actually made, MPEP 2113 “Product-by-Process Claims,” In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90; In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-7 are rejected under 35 USC § 103 as being unpatentable over Satoh as applied to claim 1 above, and further in view of US Patent No. 6,085,833 to Kimura et al. (hereinafter “Kimura”).
Regarding claim 4, Satoh is discussed above, it does not specifically show said heat sink has a base plate and a plurality of heat conducting fins arranged on said base plate.  Kimura illustrates in figures 1 and 2 a heat sink 90 has a base plate 10 and a plurality of heat conducting fins 40 arranged on said base plate.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Satoh to have a base plate and a plurality fins.  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Regarding claim 5, Kimura discloses in col. 4, lines 31-59, said base plate 10 is made of copper or copper alloy.
Regarding claim 6, Kimura discloses in col. 4, lines 31-59, said plurality of heat conducting fins 40 are made of aluminum or aluminum alloy.
Regarding claim 7, Kimura illustrates in figures 1 and 2 a heat sink 90 has a base plate 10, a plurality of heat conducting fins 40 and at least one heat pipe 50 connected to said base plate and said plurality of heat conducting fins.  

Claims 8-9 are rejected under 35 USC § 103 as being unpatentable over Satoh as applied to claim 1 above, and further in view of US Patent Application Publication No. 2020/0206803 to Huang.
Regarding claim 8, Satoh is discussed above, it does not specifically show said heat sink is integrally formed, including a base plate, a cover plate and a plurality of heat conducting fins configured between said base plate and said cover plate.  Huang illustrates in figures 5 and 6 a heat sink is integrally formed, including a base plate 50, a cover plate 70 and a plurality of heat conducting fins 60 configured between said base plate and said cover plate.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Satoh to have a base plate, a cover plate and a plurality of heat conducting fins.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.
Regarding claim 9, Huang illustrates in figures 5 and 6 said plurality of heat conducting fins 60 are needle shaped, column shaped or sheet-like heat conducting fins (sheet-like).



Claim 10 is rejected under 35 USC § 103 as being unpatentable over Satoh as applied to claim 1 above, and further in view of US Patent Application Publication No. 2005/0056365 to Chan.
Regarding claim 10, Satoh is discussed above, it does not specifically show said solder paste includes solder powder and flux.  Chan illustrates in figure 1A and discloses in paragraph [0019] a solder paste includes solder powder and flux.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Satoh to have a solder paste include solder powder and flux..  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2020/0006255 to NUNOKAWA et al. illustrates in figure 10 and paragraph [0051] at least claim 1.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738